DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant's species elections of A. the patient who has not been previously treated with a systemic treatment for psoriasis; and B. 150 mg, filed on 06 January 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Upon further consideration, the species election requirements set forth in the last Office Action mailed on 10/5/2020 are withdrawn.  

Applicant’s amendment filed on 06 January 2021 is acknowledged and entered.  Following the amendment, the new claim 37 is added.    
Currently, claims 17-37 are pending and under consideration.  	

Formal Matters:
Information Disclosure Statement
Applicant's IDS submitted on 1/18/2019 is acknowledged and has been considered.  A signed copy is attached hereto.   
Note, a copy of the foreign document listed on the IDS filed on 1/18/2019 is not provided, which does not comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  As such, this foreign document has not been considered.

Priority acknowledgement
This application is a national stage entry (371) of PCT/IB2017/054333 with the international filing date of 07/18/2017, which claims priority from U.S. provisional application 62364007 filed 07/19/2016, which is acknowledged.  

Specification 
The specification is objected to for the following informalities, appropriate correction is required:
The specification does not provide definition for the structure of “secukinumab” (recited in the claims).

Rejections under 35 U.S.C. §112:
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 37 is indefinite for the recitation “further comprises decreasing the frequency of, or preventing, psoriasis flares in the patient” because it is unclear what it is meant, i.e., whether “further comprises decreasing the frequency …” is an active method step, if so, how such is carried out or achieved.  The metes and bounds of the claim, therefore, cannot be determined.

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 17-22, 25-32 and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Guettner et al. (US 20130202610, 8/8/2013; or its patent US 9,717,971, 8/1/2017), and in view of Novartis Media Release (1/19/2015).
Guettner discloses therapeutic regimens for treating psoriasis with an IL-17 binding molecule, e.g., IL-17 antibody such as secukinumab antibody, which can comprises administering a patient in need thereof five weekly doses of about 75 mg-about 300 mg (e.g., about 150 mg-about 300 mg) of IL-17 binding molecule such as secukinumab; and b) thereafter administering about 75 mg-about 300 mg (e.g., about 150 mg-about 300 mg) of secukinumab to the patient monthly (abstract; and page 3, [0022]; for example).  As an example, Guettner teaches a clinical trial study (CAIN457A2304), which is a randomized, double-blind, multicenter study of subcutaneous secukinumab in patients with moderate to severe chronic plaque-type psoriasis; wherein patients will be randomized to receive secukinumab in one of two different doses (150 mg or 300 mg); secukinumab will be administered at Weeks 0, 1, 2, 3, 4, and 8 during the induction phase; and at the end of the induction phase, patients who have shown a PASI 75 response after twelve weeks of treatment will be randomized to either receive secukinumab every four weeks (two different doses i.e. 150 mg or 300 mg), starting at Week 12, and up until Week 48 (for an overall treatment duration of 52 weeks) (page 29, [0293] and [0294], and Fig. 11; and ‘791 patent, claims 11-14, for example).  Additionally, Guettner teaches that the dosage of secukinumab used in the disclosed induction and/or maintenance regimens is based on the patient's weight, the patient is administered about 150 mg s.c. if the patient weighs less than or equal to about 90 kg or about 100 kg; and the patient is administered about 300 mg s.c. if the patient weighs more than about 90 kg or about 100 kg (page 19, [0172]).  Further, Guettner teaches that patient to be treated with secukinumab is a naive patient (i.e., has not been previously treated for psoriasis) (page 23, [0222]).  Furthermore, Guettner teaches that the disclosed treatment regimens are used in patients having moderate to severe chronic plaque psoriasis who are candidates for systemic therapy or phototherapy (page 24, [0223], for example).  Furthermore, Guettner teaches that secukinumab has a very long half life, i.e., about 4 weeks (i.e., about 30 days), which allows for prolonged periods between administration, an exceptional property when treating chronic life-long disorders, such as psoriasis; and that due to the long half-life, high affinity and fast onset of action of secukinumab, it is possible to treat psoriasis using relatively low doses of secukinumab administered at infrequent intervals (page 1, [0008], last 4 lines to page 2, 1st column, line 4).
Novartis Media Release teaches that Cosentyx™ (secukinumab) receives EU approval for first-line treatment of moderate-to-severe plaque psoriasis patients; and that in clinical studies, 70% or more Cosentyx 300 mg patients achieved clear skin (PASI 100) or almost clear skin (PASI 90) during the first 16 weeks of treatment and importantly, this was maintained with continued treatment in the majority of patients up to Week 52 (1st page, for example).   
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to treat moderate-to-severe plaque psoriasis patients by subcutaneous administration of 150 mg or 300 mg secukinumab based on the patient’s weight following Guettner’s regimen (above), wherein the patient includes a naïve patient and a patient having moderate to severe new-onset plaque-type psoriasis, following the teachings of Guettner and the Novartis Media Release, as a naïve patient can include said “new-onset” psoriasis patient, and a patient receiving first-line treatment of moderate-to-severe psoriasis also indicates the inclusion of said “new-onset” psoriasis patient.  The person of ordinary skill in the art would have been motivated to do so for treating moderate to severe psoriasis and for the advantages of secukinumab being fast onset of action, high efficacy, having infrequent administration intervals, and as first-line treatment, and reasonably would have expected success because secukinumab has been used successfully in treating moderate to severe plaque psoriasis.
With respect to “reducing the number of tissue resident memory cells in the lesional skin of a patient having moderate to severe new-onset plaque-type psoriasis” in the preamble of claim 27, such a limitation represents the purpose of the invention, rather than any distinct definition of any of the claimed invention’s limitations; i.e., it does not limit the claim scope, as the method of claim 27 uses the same active ingredient, has the same method steps, and is for treating the same patient population as that in claim 17.  Therefore, this preamble is not considered a limitation and is of no significance to claim construction; and claim 27 and its dependent claims, and claim 17 and its dependent claims are rejected for the same reasons above.  With respect to “further comprises decreasing the frequency …” in claim 37, such is interpreted as being an inherent property of the method, since there is no active method step recited.  
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 17-37 are rejected under 35 U.S.C. 103 as being unpatentable over Guettner et al. (US 20130202610, 8/8/2013; or its patent US 9,717,971, 8/1/2017), and Novartis Media Release (1/19/2015), as applied to claims 17-22, 25-32 and 35-37 above, and further in view of Prescribing Information for CosentyxTM (secukinumab) (1/2015).
The teachings of Guettner and the Novartis Media Release are reviewed above.  Neither reference teaches the liquid pharmaceutical composition as recited in claims 23 and 33.
Prescribing Information for CosentyxTM teaches that the dosage form of Cosentyx is 150 mg/mL solution in a single-use Sensoready® pen; and each Cosentyx Sensoready pen or prefilled syringe contains 150 mg of secukinumab formulated in: L-histidine/histidine hydrochloride monohydrate (3.103 mg), L-methionine (0.746 mg), polysorbate 80 (0.2 mg), trehalose dihydrate (75.67 mg), and Sterile Water for Injection, USP, at pH of 5.8 (1st page, 1st column, under “DOSAGE FORMS AND STRENGTHS”; and item 11).  When converted to molarity, this formulation comprises 150 mg of secukinumab, about 20 mM histidine, about 5 mM methionine, 0.02% polysorbate 80, and about 221 mM trehalose, which meets the limitations for the liquid pharmaceutical composition of claims 23 and 33.
Further, like Guettner, the Prescribing Information also teaches the use of CosentyxTM (secukinumab) for the treatment of moderate to severe plaque psoriasis in adult patients who are candidates for systemic therapy or phototherapy and the clinical studies, wherein a patient is administered 150 or 300 mg secukinumab by subcutaneous injection at Weeks 0, 1, 2, 3, and 4 followed by 150 or 300 mg every 4 weeks (items 1, 2.1 and 14, for example).  Furthermore, the Prescribing Information teaches that secukinumab clearance and volume of distribution increase as body weight increases, and patients with lower body weight and lower disease severity may achieve an acceptable response with COSENTYX 150 mg (item 12.3, under “Weight”; and the paragraph under Table 3, for example).  
With respect to claims 23, 24, 33 and 34, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use Cosentyx single-use sensoready pen to treat moderate-to-severe plaque psoriasis patients following the regimen taught by Guettner and the Prescribing Information, wherein the patient includes a naïve patient and a patient having moderate to severe new-onset plaque-type psoriasis, following the teachings of Guettner, the Novartis Media Release, and the Prescribing Information.  The person of ordinary skill in the art would have been motivated to use Cosentyx single-use sensoready pen for disease treatment, and reasonably would have expected success because Cosentyx single-use sensoready pen is made for pharmaceutical uses and has been used successfully in treating moderate-to-severe psoriasis.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Double Patenting Rejections:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 17-19, 21, 22, 27-29, 31, 32 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-14 of U.S. Patent No. 9,717,791, in view of Novartis Media Release (1/19/2015). 
Claims 11-14 of ‘791 patent are directed to a method of treating moderate to severe plaque psoriasis, comprising subcutaneously administering to a patient about 300 mg or 150 mg of secukinumab at weeks 0, 1, 2, 3, and 4, followed by about 300 mg or 150 mg every four weeks.  Additionally, the Novartis Media Release teaches that Cosentyx™ (secukinumab) can be used as a first-line systemic treatment of moderate-to-severe plaque psoriasis in adults who are candidates for systemic therapy (indicating that the patient has not been previously treated with a systemic therapy), and that secukinumab has high efficacy.  Therefore, it would have been obvious to treat moderate-to-severe plaque psoriasis patients with secukinumab following the regimens of claims 11-14 of ‘791 patent, including a patient who has not been previously treated with a systemic therapy, and a patient having moderate to severe new-onset plaque-type psoriasis, because secukinumab can be used as first-line treatment of moderate-to-severe plaque psoriasis, and a patient receiving first-line treatment of moderate-to-severe psoriasis would include a “new-onset” psoriasis patient having moderate-to-severe psoriasis.  Therefore, the conflicting claims are not patentably distinct from each other.  

Claims 17-19, 21, 22, 27-29, 31, 32 and 37 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claim 26 of U.S. Patent No. 10,583,190, in view of Novartis Media Release (1/19/2015), for the similar reasons above.  

Claims 17-19, 21, 22, 25-29, 31, 32 and 35-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19, 31-33 and 37-40 of copending Application No. 16/720,351 (reference application), and in view of Novartis Media Release (1/19/2015), for the similar reasons above.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
 
Conclusion:
No claim is allowed.

Advisory Information:	
Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONG JIANG/
Primary Examiner, Art Unit 1646
3/18/21